


110 HR 5673 IH: Military Voting Protection Act of

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5673
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2008
			Mr. McCarthy of
			 California (for himself, Mr.
			 Ehlers, and Mr. Daniel E. Lungren of
			 California) introduced the following bill; which was referred to
			 the Committee on House
			 Administration
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to direct the Secretary of Defense to collect absentee ballots of
		  absent overseas uniformed services voters for elections for Federal office and
		  deliver the ballots to State election officials prior to the time established
		  for the closing of the polls on the date of the election, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Military Voting Protection Act of
			 2008.
		2.Requiring
			 Collection and Delivery of Absentee Ballots of Absent Overseas Uniformed
			 Services Voters
			(a)Requiring
			 Collection and Delivery by Secretary of DefenseThe Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff et seq.) is amended by inserting after
			 section 103 the following new section:
				
					103A.Collection and
				Delivery of Absentee Ballots of Absent Overseas Uniformed Services
				Voters
						(a)CollectionThe Presidential designee shall establish
				procedures for collecting absentee ballots of absent overseas uniformed
				services voters in elections for Federal office, including absentee ballots
				prepared by States and the Federal write-in absentee ballot prescribed under
				section 103, and for delivering the ballots to the appropriate State election
				officials.
						(b)Ensuring
				Delivery Prior to Closing of Polls
							(1)In
				generalUnder the procedures established under this section, the
				Presidential designee shall ensure that any absentee ballot collected prior to
				the applicable deadline described in paragraph (2) is delivered to the
				appropriate State election official prior to the time established by the State
				for the closing of the polls on the date of the election.
							(2)Applicable
				deadlineThe applicable deadline described in this paragraph
				is—
								(A)noon (in the location in which the ballot
				is collected) on the last Friday that precedes the date of the election
				involved, in the case of a regularly scheduled general election for Federal
				office; or
								(B)noon (in the
				location in which the ballot is collected) on the fourth day that immediately
				precedes the date of the election involved, in the case of any other election
				for Federal office.
								(c)Use of
				Contractors
							(1)Use of
				contractor permittedTo the greatest extent practicable, the
				Presidential designee shall carry out this section by contract with a private
				provider of air transportation.
							(2)Tracking
				mechanismAny contract
				entered into pursuant to paragraph (1) shall include a requirement that the
				private provider of air transportation implement procedures to enable any
				individual whose absentee ballot is collected by the Presidential designee
				under the procedures established under this section to track the progress of
				the ballot using the Internet, an automated telephone system, or such other
				methods as may be provided under the contract.
							(d)Absent Overseas
				Uniformed Services Voter DefinedIn this section, the term
				absent overseas uniformed services voter means an overseas voter
				described in section 107(5)(A).
						(e)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Presidential designee such sums as may be necessary to carry out this section.
				Any amounts appropriated pursuant to the authorization under this subsection
				shall remain available until expended without fiscal year
				limitation.
						.
			(b)Conforming
			 Amendments
				(1)Federal
			 responsibilitiesSection 101(b) of such Act (42 U.S.C. 1973ff(b))
			 is amended—
					(A)by striking
			 and at the end of paragraph (6);
					(B)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(8)carry out section 103A with respect to the
				collection and delivery of absentee ballots of absent overseas uniformed
				services voters in elections for Federal
				office.
							.
					(2)State
			 responsibilitiesSection 102(a) of such Act (42 U.S.C.
			 1973ff–1(a)) is amended—
					(A)by striking
			 and at the end of paragraph (4);
					(B)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(6)carry out section 103A(b)(2) with respect
				to the processing and acceptance of absentee ballots of absent overseas
				uniformed services
				voters.
							.
					(c)Effective
			 DateThe amendments made by
			 this section shall apply with respect to the regularly scheduled general
			 election for Federal office held in November 2008 and each succeeding election
			 for Federal office.
			3.Protecting Voter
			 Privacy and Secrecy of Absentee BallotsSection 101(b) of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)), as amended by section 2(b),
			 is amended—
			(1)by striking
			 and at the end of paragraph (7);
			(2)by striking the
			 period at the end of paragraph (8) and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(9)take such actions as may be required to
				ensure that absent uniformed services voters are able to cast absentee ballots
				in a private and independent manner, and that the contents of absentee ballots
				of absent uniformed services voters and overseas voters will remain secret
				until tabulation by the appropriate State election
				official.
					.
			
